Citation Nr: 0405762	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-15 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran's status as a former prisoner of war 
(POW) qualifies him for presumptive service connection under 
the provisions of 38 C.F.R. § 3.309(c) (2003).  


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran had recognized service from December 1941 to May 
1942 and regular Philippine Army service August 1945 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDING OF FACT

The service department has certified that the veteran had 
status as a former POW from May 11, 1942 to May 23, 1942, 
which is a period of less than 30 days.  


CONCLUSION OF LAW

The veteran does not meet the criteria for presumptive 
service connection for the claimed disabilities at issue on 
appeal based on his status as a former POW.  38 U.S.C.A. 
§§ 101(32), 1112, 5107 (West 2002); 38 C.F.R. §§ 3.1(y), 
3.203, 3.309(c) (2003); See Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The RO notified the veteran of the passage of the VCAA in a 
December 2000 notification letter.  The RO also notified the 
veteran of the evidence and information necessary to 
substantiate his claim for presumptive service connection 
based on his POW status in an October 2002 administrative 
decision and the April 2003 statement of the case.  The RO 
had also previously notified the veteran of the requirements 
for service connection in a February 2000 notification 
letter.  In the December 2000 notification letter, the RO 
notified the veteran that VA would assist him in obtaining 
evidence in support of his claim.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to provide 
competent lay evidence in support of his claim.  

In the October 2002 administrative decision and the April 
2003 statement of the case, the RO notified veteran the 
reason why he was not entitled to presumptive service 
connection for the claimed disabilities based on his POW 
status.  The statement of the case fully provided the laws 
and regulations pertaining to periods of active service and 
the definition of a POW and considerations used to determine 
length of detainment and interment, and it included a 
detailed explanation as to why he did not meet the 
requirements for presumptive service connection under 
38 C.F.R. § 3.309 (c) for the claimed disabilities under the 
applicable laws and regulations based on the evidence of 
record.  

The Board concludes that VA has met its duty to notify the 
veteran in this matter.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 
(c), (d) (2003).  Here, the RO obtained certification of the 
veteran's periods of active service in Philippine 
Commonwealth Army in the service of the United States Armed 
Forces from the service department in July 1975.  This 
specifically included the period of time that he was a POW of 
the Japanese government.  

The evidence in this case shows the RO obtained the veteran's 
service personnel records, including his Affidavit for 
Philippine Army Personnel and his Personnel Record while in 
the Army of the Philippines.  The veteran has submitted 
several statements in connection with his POW status during 
active service.  The claims folder includes his post service 
VA POW protocol examination.  He has submitted all available 
post-service medical evidence and two lay statements.  

For these reasons the Board finds that all relevant facts 
have been adequately developed and no further assistance to 
the veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Criteria

The term former prisoner of war means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  The VA shall accept the findings of the appropriate 
service department that a person was a POW during a period of 
war unless a reasonable basis exists for questioning it.  
38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  

Several Public Laws to which the veteran's claim is linked 
essentially enumerate a number of diseases for which service 
connection may be granted based upon one's status as a former 
POW.  See, e.g., Former POW Benefits Act of 1981, Pub. L. No. 
97-37 (1981), Pub. L. No. 100-322 (1988).

If a veteran is: (1) A former POW and; (2) as such was 
interned or detained for not less than 30 days, any of the 
presumptive diseases shall be service-connected if manifest 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service.  
38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  

In accordance with the Section 201 of the Veterans Benefits 
Act of 2003, 38 U.S.C.A. § 1112(b) has been amended to 
eliminate the 30 day internment or detainment requirement for 
a former POW who incurs a psychosis, any of the anxiety 
states, dysthymic disorders, organic residuals of frostbite 
and posttraumatic arthritis.  This amendment also codifies 
cirrhosis of the liver as a presumptive disability for a 
former POW who was interned for at least 30 days.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).

In this case, however, the veteran has not claimed service 
connection for any of the disabilities referred to in the 
amendments to 38 U.S.C.A. § 1112(b).  Consequently, these 
changes have no application with respect to the issue being 
decided.  Namely, whether his status as a former POW 
qualifies him for presumptive service connection under the 
provisions of 38 U.S.C.A. § 1112(b) and 38 C.F.R. § 3.309(c).  

For entitlement to compensation, VA may accept evidence of 
service submitted by a claimant, such as a DD 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department, (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2003).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203 (2003).  With regard 
to Philippine service, certifications by the service 
department will be accepted as establishing periods of 
recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. §§ 3.40, 
3.41 (2003).

Generally, a service department determination as to an 
individual's military service shall be binding upon VA unless 
a reasonable basis exists for questioning it.  Manibog v. 
Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 2 Vet. App. 
530 (1992).  Determinations shall be based on all available 
evidence, including service department reports, and 
consideration shall be given to the character and length of 
the veteran's former active service in the Armed Forces of 
the United States.  38 C.F.R. § 3.41(b) (2003).  

Analysis

The veteran seeks status as a former POW that would qualify 
him for presumptive service connection for his claimed 
disabilities under the provisions of 38 C.F.R. § 3.309(c).  
He contends that he was a POW in excess of 30 days; 
therefore, the presumption in favor of service connection is 
applicable in his case.  

In this case, the persuasive evidence does not support the 
claim that the veteran was a former POW for at least 30 days.  
The service certification issued by the United States 
Department of the Army on July 16, 1975, showed that the 
veteran rendered honorable active military service as a 
Private in the HQ & HQ Btry., 101st FA, 101st Div., 
Philippine Army (PA), United States Armed Forces in the Far 
East (USAFFE), from December 11, 1941 to May 23, 1942.  This 
included the period from May 11, 1942 to May 23, 1942, during 
which he was a POW of the Japanese government.  His only 
other certified active service was in the Regular Philippine 
Army from August 4, 1945 to December 31, 1945.  On the basis 
of the service department certification and under 38 CFR 
§ 3.41 certification from the United States Department of the 
Army shows that the veteran was a POW for a period of less 
than 30 days.  

The evidence indicates that this service information was 
compiled from the best evidence available in the files of 
their office and considered factually accurate in the absence 
of evidence to the contrary.  

The veteran's statements and his service personnel records, 
including his Affidavit for Philippine Army Personnel and his 
Personnel Record while in the Army of the Philippines, which 
indicate that the veteran was a POW for more than 30 days is 
not persuasive evidence in this case.  The circumstances 
contained in this evidence is somewhat varied as to when, 
where and how long the veteran was a POW of the Japanese 
government.  

In his application for disability benefits received on 
December 27, 1999, he indicated that he had been confined as 
a POW on May 10, 1942, in Malaybalay, Bukidnon.  In his VA 
Form 10-0048, he indicated that he was captured on May 10, 
1942, and held as a POW for twelve months, in Casisang, 
Malaybalay, Bukidnon.  However, during his interview by a VA 
Social Worker during his protocol examination, he stated that 
he surrendered on May 10, 1942, and that he was imprisoned 
for seven months at Camp Casisang in Malaybalay, Bukidnon.  
In his October 1999 statement he reported that he surrendered 
to the Japanese Imperial Forces on May 10, 1942, was 
concentrated for seven months at Casisang, Malaybalay, 
Bukidnon, transferred to Panakan, Davao, and then released in 
1944.  In his processing affidavits signed on August 13, 1945 
and January 3, 1946, he related that he escaped on either 
August 31, 1944 or September 1, 1944.  These inconsistencies, 
although minor, render this evidence less reliable than the 
official certification from the United States Department of 
the Army, which shows that the veteran was a POW for a period 
of less than 30 days.  

The two lay statements received in February 2001 do not 
change the outcome in this case because they are not based on 
personal knowledge of the actual events in question.  These 
are statements that are based on history related to them by 
the veteran.  These are not collateral statements from fellow 
POWs regarding his POW status.  

The Board finds that the persuasive evidence consists of the 
service department certification that the veteran had status 
as a former POW from May 11, 1942 to May 23, 1942, which is a 
period of less than 30 days.  

Consequently, the Board concludes that the veteran does not 
meet the criteria for presumptive service connection for the 
claimed disabilities at issue on appeal based on his status 
as a former POW.  38 U.S.C.A. §§ 101(32), 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.1(y), 3.203, 3.309(c) (2003); See 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  


ORDER

The claim for presumptive service connection based on his 
status as a former POW is denied.  


REMAND

In an October 2002 rating decision the RO denied claims for 
service connection for arteriosclerotic cardiovascular 
disease, osteoarthritis, benign prostatic hypertrophy and 
transient ischemic attack.  The veteran filed a notice of 
disagreement to this decision in December 2002.  Although the 
veteran objected to the denials on the basis that he had not 
been given presumptive service connection based on his status 
as a former POW, this is not the only applicable 
determination regarding whether he is entitled to service 
connection for the claimed disabilities.  

Service connection may be granted for a claimed disability 
when the facts demonstrate that the disease or injury 
resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The RO incorrectly limited the issue to whether the veteran 
was entitled to presumptive service connection based on his 
status as a former POW.  Since a notice of disagreement has 
been submitted with respect to these issues, a statement of 
the case should be issued.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2003) (emphasis added).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The VBA AMC must issue the veteran a 
statement of the case on the issues of 
entitlement to service connection for 
arteriosclerotic cardiovascular disease, 
osteoarthritis, benign prostatic 
hypertrophy and transient ischemic attack 
on any basis.  The VBA AMC should advise 
the veteran of the need to timely file a 
substantive appeal to perfect appellate 
review.  

2.  Should this veteran file a timely 
substantive appeal the VBA AMC will 
readjudicate the issues based on the 
evidence already of record and any other 
development that is deemed appropriate in 
accordance with the duty to assist under 
the provisions of the VCAA.  Should any 
claimed benefit be denied, the VBA AMC 
will issue a supplemental statement of 
the case and the case returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



